Citation Nr: 0401228	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  94-35 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to restoration of service connection for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a cervical spine 
disorder.  

3.  Entitlement to an evaluation in excess of 10 percent for 
Schamberg's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1966 to June 
1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  (The appellant has since relocated to 
an area served by the RO at North Little Rock, Arkansas.)  

The procedural posture of the case was discussed in detail in 
the Board's September 1996 decision, which, in pertinent 
part, confirmed the propriety of a severance of service 
connection for PTSD, denied service connection for a cervical 
strain and for a low back disorder, denied an evaluation in 
excess of 10 percent for Schamberg's disease, and denied a 
compensable evaluation for a laceration of the extensor 
tendon of the left wrist.  In disagreement the appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court"), which in 
March 1998 vacated these determinations and remanded the case 
for further administrative action.  The Board remanded the 
claims in October 1998 for further evidentiary development.  
In August 2000, the RO granted service connection for a 
lumbar strain, a complete grant of the benefit sought on 
appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997) (Board cannot possess jurisdiction over an issue 
where a rating decision constituted a full award of the 
benefit sought on appeal).  By an April 2002 statement, the 
appellant, though counsel, withdrew his claim for an increase 
in the evaluation for the left wrist disability (which had 
been increased to 10 percent).  Therefore, the issues for 
appellate review are as stated on the title page of this 
decision.  

In this decision, the Board denies the claim of service 
connection for a cervical strain.  The remaining issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for further evidentiary development and 
adjudication.  VA will notify the appellant if further action 
is required.  


FINDING OF FACT

The record does not show that the appellant has a current 
cervical spine disorder.  


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2003), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for service connection and there 
is no issue as to whether it is substantially complete.  38 
U.S.C.A. §5102 (West 2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 
3.159(b)(2) (2003).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  In a May 1990 statement of the 
case and in July 1991, January 1992, October 1992, February 
1993, and November 1993 supplemental statements of the case, 
the appellant was told of the criteria for proving service 
connection and the evidence that was considered in evaluating 
the claim.  

The Court, in its order vacating the Board denial of the 
claim and remand of it for further development, informed the 
appellant that the VA examination in March 1989 was 
inadequate, and ordered VA to contact and advise him of the 
need to submit evidence or tell VA of sources for such 
evidence.  

The RO sent the appellant a November 1998 letter asking him 
to identify the sources of treatment.  The appellant and his 
counsel provided multiple responses, which did not identify 
any sources of treatment concerning his claimed cervical 
spine disorder.  By March and June 2001 letters, and by an 
April 2003 letter, the RO informed the appellant of the VCAA 
and stated that VA would make reasonable efforts to obtain 
records relevant to his claim.  In March 2001, the appellant 
was notified that VA still needed certain information from 
him, including medical diagnosis of a current disability and 
medical records from private physicians (authorization forms 
were enclosed).  This letter also notified the appellant of 
the evidence he was to submit and the evidence VA would or 
had procured on his behalf.

The August 2000 and November 2002 supplemental statements of 
the case listed the evidence considered, the legal criteria 
for evaluating the claim, and the analysis of the facts as 
applied to those criteria, thereby informing the appellant of 
the information and evidence necessary to substantiate the 
claim.  There is no indication that additional notification 
of the types of evidence needed to substantiate the claims, 
or of VA's or the appellant's responsibilities with respect 
to the evidence, is required.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The appellant testified at hearings 
in February 1991 and February 1993.  The record includes 
seven volumes of records, much of it service medical records 
and VA records concerning various claimed disorders since the 
appellant's separation from service.  The appellant has not 
identified any other sources of treatment.  Assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim .  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  The 
RO afforded the appellant a VA examination in January 1999.  
The Board concludes that VA has undertaken reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

II.  Analysis

The claimant seeks to establish service connection for a 
cervical strain.  Service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  In order to 
establish service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease, such as arthritis, that becomes manifest to a degree 
of 10 percent or more within one year from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307 (2003).  

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2003).  

VA examination in January 1999 revealed a normal clinical 
evaluation of the cervical spine.  The report of examination 
indicated that the appellant provided a history of a neck 
injury in a car accident prior to service, which resulted in 
a laceration and resolution prior to entry into service.  
This statement to the VA examiner is consistent with the 
appellant's statement to a service examiner, as recorded in 
an August 1966 clinical record entry, which noted the 
appellant injured his neck and lacerated his jugular vein in 
a car accident 15 months earlier, or in or about May 1965 
(before he entered service).  

The appellant also told the VA examiner of a helicopter crash 
in service, in which he allegedly received a laceration of 
the jugular vein on the right side, though he denied pain in 
the neck.  The service medical records are silent as to any 
such injury in a helicopter accident.  Service entrance 
examination in December 1965 revealed a normal clinical 
evaluation of the spine, scars of the neck, and no complaints 
of cervical neck pain or residuals any pre-existing injury.  
An August 1966 clinical record entry noted the injuries from 
the pre-service car accident and the appellant's complaints 
of neck pain after falling against some steel helmets, though 
physical examination was negative except for the pre-existing 
scarring.  In October 1967, he reported to sickbay that he 
fell down a ship's ladder; x-rays taken at the time were 
negative.  The separation examination in June 1969 noted no 
complaints or findings regarding a cervical spine injury or 
disorder; the clinical evaluation of the spine was normal.  

There is no indication of an increase in symptomatology 
attributable to the pre-service injury that resulted from any 
event in service.  The VA examiner in January 1999 reported a 
diagnosis of normal physical examination of the cervical 
spine.  Though there were some symptoms in service, some of 
which might be attributable to the cervical spine, the 
separation examination in June 1969 was silent as to any 
cervical spine disorder.  Moreover, the VA examination in 
January 1999 found no diagnosis of the cervical spine, the 
available treatment records after service did not show any 
treatment for a cervical spine disorder, and the appellant 
has not identified any sources of treatment that would 
support his allegations of a current cervical spine disorder.  
In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a cervical spine disorder.  


ORDER

Service connection for a cervical strain is denied.  


REMAND

A.  Propriety of Severance of Service Connection for PTSD

With respect to the propriety of the severance, or 
restoration, of service connection for PTSD, since the 
Court's March 1998 order and the Board's October 1998 remand, 
the RO has determined on several occasions that service 
connection should not be granted for PTSD.  In doing so, the 
RO has discussed an analysis of whether the appellant has 
PTSD, the stressors alleged by the appellant, and the 
connection, if any, between the diagnosis and the alleged 
stressors.  

The question in this case, however, is not whether service 
connection should be granted, but whether the RO's severance 
of service connection in 1991 was proper.  Under applicable 
criteria, once service connection has been granted, see 
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 
(2003), it can be severed only upon the Secretary's showing 
that the final rating decision granting service connection 
was "clearly and unmistakably erroneous," and only after 
certain procedural safeguards have been met.  38 C.F.R. 
§ 3.105(d) (2003); see also Daniels v. Gober, 10 Vet. App. 
474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).  

The Court has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, 1 Vet. App. at 566.  Clear and 
unmistakable (CUE) is defined as a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

To determine whether CUE was present under 38 C.F.R. 
§ 3.105(a) in a prior determination, either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  

However, it has been held that although the same standards 
apply in a determination of CUE in a final decision under 
section 3.105(a) and a determination as to whether a decision 
granting service connection was the product of CUE for the 
purpose of severing service connection under section 
3.105(d), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, 10 Vet. App. at 
480.  The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states "[a] change in diagnosis may be accepted 
as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  The Court further 
reasoned that if the Court were to conclude that a service 
connection award can be terminated pursuant to § 3.105(d) 
only on the basis of the law and record as it existed at the 
time of the award thereof, VA would be placed in the 
impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record.  

There have been changes to 38 C.F.R. § 3.304(f), the 
regulation specifically concerning service connection for 
PTSD.  Severance of service connection for PTSD in this case, 
though, was based on 38 C.F.R. § 3.105(d), that is, on the 
basis that evidence established that the grant of service 
connection was CUE.  Severance of service connection was not 
based on a change in or interpretation of a law or VA issue; 
in that case, the severance would be accomplished under 38 
C.F.R. § 3.114.  Consequently, VA must determine whether the 
grant of service connection for the disabilities at issue was 
CUE with consideration of the law in effect at the time of 
the grant of service connection.  

As the RO has not readjudicated this claim in light of the 
standards set forth above, the issue is remanded for this 
action.  

B.  Increased Rating for Schamberg's Disease

The appellant's service-connected Schamberg's disease has 
been rated 10 percent disabling under the criteria of 
Diagnostic Code 7806.  See 38 C.F.R. § 4.118 (2002).  The 
rating criteria have changed during the pendency of this 
appeal.  The new skin ratings went into effect on August 30, 
2002.  See 67 Fed. Reg. 49,590 (Jul. 31, 2002) (to be 
codified as amended at 38 C.F.R. § 4.118, Diagnostic Code 
7806).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
Court held, in pertinent part, that where the law or 
regulation changed after a claim had been filed but before 
the administrative or judicial appeal process had been 
concluded, the version most favorable to the appellant was to 
be applied.  However, if it is determined that the new 
criteria is more favorable, the new criteria may not be 
applied for the period prior to the revision.  See VAOPGCPREC 
3-2000 (April 10, 2000).  As limited by 38 U.S.C.A. § 5110(g) 
(West 2002), the effective date of any increase assigned 
under the amended version of the rating schedule can be no 
earlier than the effective date of the regulation.  

C.  Other Considerations

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) ("PVA"), the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Federal Circuit's holding in 
PVA was similar to that reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
("DAV"). (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day  period 
provided in § 3.159(b)(1) to respond to a notice under the 
VCAA is misleading and detrimental to claimants whose claims 
are denied prior to the statutory one-year period provided 
for response.  Therefore, since this case is being remanded 
for additional development and to cure a procedural defect, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), the implementing 
regulations, and any other applicable 
legal precedent.  

2.  Contact the appellant and ask him to 
identify the names, addresses, and 
approximate dates of treatment for any VA 
and non-VA health care providers not 
previously identified who treated him for 
Schamberg's disease.  After obtaining any 
necessary authorization from the 
appellant, attempt to obtain copies of 
pertinent treatment records identified, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  

3.  Schedule the appellant for a VA 
examination to determine the current 
nature, extent and manifestations of the 
service-connected Schamberg's disease.  
Provide the examiner with a copy of the 
old and new rating criteria for rating 
disabilities of the skin.  The 
examination report should consider all 
findings necessary to evaluate the claim 
under both the old and new regulations 
pertaining to skin disorders.  
Specifically, the examiner should 
determine if Schamberg's disease exhibit 
exfoliation, constant exudation or 
itching, extensive lesions or marked 
disfigurement.  In addition, the examiner 
should determine what percentage of the 
body and/or exposed areas are affected.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  

4.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the claims.  In 
doing so, the RO must determine the 
propriety of the severance of service 
connection for PTSD (rather than simply 
whether service connection should be 
granted) and the evaluation proper for 
Schamberg's disease in light of the old 
and new versions of Diagnostic Code 7806.  
If any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



